Case 2:19-cv-00193-KS-MTP Document 14 Filed 01/08/20 Page 1of3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
SOUTHERN DISTRICT OF MISSISSIPPI (EASTERN DIVISION)

 

 

PENNYMAC LOAN SERVICES, LLC
Plaintiff(s)
¥.
SITCOMM ARBITRATION ASSOCIATION, MARK
MOFFETT, SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK GIBBS, and
ALARIC SCOTT

Civil Action No. 2:19-CV-00193-KS-MTP

Defendantts)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
MARK. MOFFETT
3007 Crescent Hill Drive
Laurel, MS 39440

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Harris F, Powers III (Bar No. 100331)
Upshaw, Williams, Biggers & Beckham, LLP
309 Fulton Street, P.O. Drawer 8230,
Greenwood, MS 38935-8230

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ARTHUR JOHNSTON
CLERK OF COURT

DEC 17 2019

Date: (
ne rr of Clerk or Deputy Clerk

American LegalNet, Inc. @
www. Forms orkFlow.com
Case 2:19-cv-00193-KS-MTP Document 14 Filed 01/08/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2}

Civil Action No. 2:19-CV-00193-KS-MTP

2019.

Date: 1/3/2020

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if ary) MARK MOFFETT was received by me on (date) Dec 19,

Dd
[_
[_]
[J

L_

I personally served the summons on the individual at (place) 685 Coon Jetcoat Rd, Soso, MS 39480 on ( date)
Fri, Jan 03 2020 ; or

J left the summons.at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
; or

I returned the summons unexecuted because: 3 or

Other: ; or

My fees are $ for travel and $ for services, for a total of $
$76.78 (see atched),

I declare under penalty of perjury that this information is true.’

A

~ '
Server's signature

Terry Keith

 

Printed name and title

Quantum Process, LLC 418 Pittman Rd., Ellisville, MS 39437
(601)800-2004

Server's address

 
Case 2:19-cv-00193-KS-MTP Document 14 Filed 01/08/20 Page 3 of 3

Quantum Process, LLC , INVOICE: 4100932
418 Pittman Rd. Issued: Dec 18, 2019

Ellisville, MS 39437

Upshaw, Williams, Biggers & Bec
Kalfye Hudgens

PO DRAWER 8230
GREENWOOD, M5 38935

 

 

 

Case:
Job:

2:19-CV-00193-KS-MTP Plaintiff / Petitioner: PennyMac Loan Services, LLC

4100932 Defendant / Respondent: Sitcomm Arbitration Association, Mark Moffett, Sandra Gaulette, Ronnie
, Kahapea, Mark Johnson, Kirk Gibbs, and Alaric Scott

Recipient: MARK MOFFETT

 

 

 

Routine Service Mississippi $85.00 1 $85.00

 

 

Printing Fee $0.25 47 $11.75

 

 

 

 

 

 

 
 

Sea rect

Ck 71651 ($96.75)

 

 

 

Federal Tax ID XX-XXXXXXX Total: $96.75
Thanks for your business! If payment has been made please disregard. Balance Due: $0.00
***Payment is requested at this time*** This is for cash flow purposes.

To ensure there ts no delay in getting your papers out for service, please make

payment by either scanning and mailing a check to Quantum Process, LLC 418

Pittman Rd., Ellisville, MS 39437 or following the prompts to pay by credit card by
using the active link below in blue,

Amount Pald: ($96.75)

 

 

Quantum Process, LLC « 418 Pittman Rd,, Ellisville, MS 39437

Call: (601)800-2004 + Fax: (877}852-9532 + Email: keitth@quantumprocess.com * Visit: www.quantumprocess.cam

 
